Action by plaintiff wife to recover damages for personal injuries sustained when she slipped and fell on ice in front of defendant’s premises. Action by her husband for loss of services and expenses. The cases were tried together and resulted in separate judgments in favor of plaintiffs. Judgments of the County Court of Orange County, and orders denying defendant’s motion to set aside the verdicts, reversed on the law and a new trial ordered, costs to appellant to abide the event, on the ground that the charge was confusing and failed clearly to submit to the jury the issues involved. Lazansky, P. J., Adel, Taylor and Close, JJ., concur; Johnston, J., concurs in reversal of the judgments but dissents as to the granting of a new trial and votes to dismiss the complaints, with the following memorandum: There is no evidence of any channel or waterway made by defendant which caused an artificial discharge or accumulation of water upon the sidewalk or caused water to flow across the sidewalk in greater volume and constancy than it would under ordinary conditions. (See Quinlan v. St. Joseph’s Church, Troy, N. Y., 249 App. Div. 674; Stapleton v. Church of Pilgrims in City of Brooklyn, 242 id. 710; Moore v. Gadsden, 87 N. Y. 84.) The appeals from the orders denying defendant’s motions to set aside the verdicts should be dismissed.